DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claim 15 recites “a computer readable medium…”. The broadest reasonable interpretation of a claim drawn to a computer readable medium typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning. Therefore, the claims fail to assert the program recorded on an appropriate computer-readable medium so as to be structurally and functionally interrelated to the medium and permit the function of the descriptive material to be realized. Since a computer program is merely a set of instructions capable of being executed by a computer without a computer-readable medium needed to realize the computer program’s functionality, it is regarded as nonstatutory functional descriptive material. See MPEP 2106.01 for details. The Examiner suggests that amending the claims by adding the limitation “non-transitory” to cover only statutory embodiments avoids the rejection under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

 
Claims 1, 2, 4, 5, 7-9, 11, 12, 14-16, 18 and 19 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Kim et al. (US 2012/0033503), hereinafter referred to as Kim.

Referring to claim 1, Kim teaches, as claimed, a method for delaying deletion of a dataset, the method comprising: associating an eradication timer with the dataset (i.e.-associating a delay time to erase a dataset using a control logic to control length of the delay time, page 1, ¶13 and page 2, ¶26), wherein the eradication timer specifies an amount of time to delay a requested deletion of the dataset (i.e.-setting the delay time to be greater than 0.1 ms to delay the erase operation, page 5, ¶69, lines 8-10); determining that the amount of time to delay the requested deletion of the dataset should be modified (i.e.-determine to change/modify the delay time of the erase operation, page 5, ¶76, lines 8-15); and modifying the eradication timer to specify a modified amount of time to delay the requested deletion of the dataset (i.e.-modifying the length of delay time by a predetermined time delta T,  page 4, ¶61, lines 1-5 & ¶69, lines 1-4; and page 5, ¶78).

As to claim 2, Kim teaches the method of claim 1 further comprising: receiving a request to delete the dataset (page 4, ¶64); and retaining the dataset until expiration of the eradication timer (i.e.-delaying erase operation for the specified delay time interval, page 5, ¶77).

As to claim 4, Kim innately teaches the method of claim 1 further comprising: detecting that the dataset has become unavailable; and pausing expiration of the eradication timer until the dataset has become available again (page 4, ¶58, lines 8-11 and ¶60, lines 4-8).

As to claim 5, Kim teaches the method of claim 2 further comprising: detecting that the eradication timer has expired; determining, based on a retention policy, that the dataset can be retained beyond the expiration of the eradication timer; and continuing to delay the deletion of the dataset after the expiration of the eradication timer (page 2, ¶30).

As to claim 7, Kim teaches the method of claim 1, wherein determining that the amount of time to delay the requested deletion of the dataset should be modified is carried out in dependence upon on one or more eradication timer modification policies (page 3, ¶48, lines 1-7).

Referring to claims 8, 9, 11, 12 and 14, the claims are substantially the same as claims 1, 2, 4, 5 and 7, hence the rejection of claims 1, 2, 4, 5, and 7 is applied accordingly.

Referring to claims 15, 16, 18 and 19, the claims are substantially the same as claims 1, 2, 4, 5 and 7, hence the rejection of claims 1, 2, 4, 5, and 7 is applied accordingly.

Claim Objections 
Claims 3, 6, 10, 13, 17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Examiner’s note:
	Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the Applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the Applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passages as taught by the prior art or disclosed by the Examiner.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee et al. (US 2005/0248993), 
Shinozaki (US 2008/0140880), 
Keeth (US 6,430,696), 
Roohparvar (US 6,081,870), 
Chevallier (US 6,356,974) and 
Brown et al. (US 5,940,861) disclose method and system configured to suspend or delay dataset erase or delete operation for a predetermined period of time.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS MAMO whose telephone number is (571)270-1726. The examiner can normally be reached Mon-Thu, 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HENRY TSAI can be reached on 571-272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/Elias Mamo/Primary Examiner, Art Unit 2184